United States Court of Appeals
                    REVISED September 5, 2007             Fifth Circuit

              IN THE UNITED STATES COURT OF APPEALS
                                                         F I L E D
                      FOR THE FIFTH CIRCUIT               June 19, 2007

                                                      Charles R. Fulbruge III
                            No. 05-30878                      Clerk


In Re: In the Matter of: AMERICAN RIVER TRANSPORTATION
COMPANY, as owner/operator of the Barge ART 529, seeking
exoneration from or limitation of liability

-------------------------

AMERICAN RIVER TRANSPORTATION COMPANY, as owner/operator
of the Barge ART 529

               Petitioner - Appellee

    v.

US MARITIME SERVICES, INC; ET AL

               Defendants

LESTER ANTHONY ALLEMAND, individually and on behalf of his
deceased son, Jacques Allemand; EDNA H ALLEMAND,
individually and on behalf of her deceased son, Jacques
Allemand


               Claimants - Appellants

___________________________________________________________
In Re: In the Matter of the Complaint of: AMERICAN RIVER
TRANSPORT COMPANY, as owner/operator of the Barge CONDO 2,
seeking exoneration from or limitation of liability

-------------------------

AMERICAN RIVER TRANSPORT COMPANY, as owner/operator
of the Barge CONDO2

               Petitioner - Appellee


   v.

US MARITIME SERVICES, INC; ET AL
               Defendants

LESTER ANTHONY ALLEMAND, individually and on behalf of his
deceased son, Jacques Allemand; EDNA H ALLEMAND,
individually and on behalf of her deceased son, Jacques
Allemand

               Claimants - Appellants



          Appeal from the United States District Court
              for the Eastern District of Louisiana


Before HIGGINBOTHAM, WIENER, and PRADO, Circuit Judges.

Wiener, Circuit Judge:

     In February 2003, Jacques Allemand (“Jacques”), a longshoreman

employed by Petitioner-Appellee American River Transportation Co.

(“ARTCO”), died when he jumped from the barge on which he was

employed into territorial waters in an attempt to save a co-worker

who had fallen from the barge.   Following the deaths of Jacques and

his co-worker, ARTCO commenced Limitation of Liability Proceedings.

Claimants-Appellants Lester Anthony Allemand and Edna Allemand

(“the Allemands”), the divorced parents of Jacques, filed a claim

in the proceedings.   The district court granted summary judgment

for ARTCO, dismissing the Allemands’ wrongful death action seeking

damages for loss of society.     The court held that the Allemands

could not recover for loss of society, because they had not been

financially dependent on their son.   As we agree with the district

court that non-dependent parents may not recover for loss of



                                  2
society in maritime wrongful death actions, we affirm.

                           I. FACTS & PROCEEDINGS

A.   Facts

     For      purposes    of    this   appeal,    the     material     facts    are

uncontested.     Jacques, the 24-year-old son of the Allemands, was a

work-release inmate performing barge-cleaner services on ARTCO’s

Barge   ART    529   on   the   Mississippi      River.      Jacques    had    been

incarcerated for the five years immediately preceding his death.

He had not provided any financial support to his parents, either

before or after his incarceration.

     Darnell Lane was also a work-release inmate performing barge-

cleaner services on Barge ART 529.            On the day in question, Lane

was struck by water from a high-pressure hose on the barge, causing

him to hit his head (which rendered him unconscious) and fall into

the Mississippi River. Jacques jumped into the river in an attempt

to rescue Lane.      Jacques struggled to keep his head above water,

but died when two moored ARTCO barges crashed into one another.

B.   Prior Proceedings

     In June 2003, ARTCO commenced two Limitation of Liability

Proceedings,     later    consolidated,     in    the     Eastern    District    of

Louisiana, pursuant to 46 App. U.S.C. § 181 et seq.                  In September

2003, the Allemands answered the complaint and made a claim for

damages against ARTCO, both as Jacques’s survivors and for their

own loss of society caused by the wrongful death of their son.                   In


                                        3
May 2005, ARTCO filed a motion for summary judgment against the

Allemands,    contending    that,   as      non-dependent    parents   of   the

decedent, they could not recover damages for loss of society in a

maritime wrongful death action.          In June 2005, the district court

orally granted ARCTCO’s motion.          The district court explained its

reasoning:

      Looking at the trends in the Fifth Circuit and based on
      what I think the state of the law is now —— which
      definitely should be appealed because it’s not clear ——
      is that I can’t see the difference why a longshoreman’s
      parents, as an example, don’t have to be dependent, but
      everyone else who loses someone in state waters to an
      accident has to be dependent to recover.

      It’s clear that the law is that all nonlongshoremen who
      are killed in state waters, in order for their survivors
      to recover loss of society, they must be dependent
      survivors. That’s a clear statement of the law. The
      mental gymnastics I’m having trouble with is making the
      leap as to why a longshoreman would be different.1

The   district    court    indicated       that   an   immediate   appeal   was

appropriate, closing the case for statistical purposes at that

time.     The Allemands timely filed notices of appeal.

                               II. ANALYSIS

A.    Jurisdiction and Standard of Review

      We have jurisdiction over this interlocutory appeal pursuant

to 28 U.S.C. § 1292(a)(3).2      We review a district court's grant of


      1
          Although we agree with the district court’s conclusion,
it overstates the clarity of the state of the law for
nonlongshoremen, at least in this circuit.
      2
          Section 1292(a)(3) provides that “the courts of appeals
shall have jurisdiction of appeals from . . . [i]nterlocutory

                                       4
summary judgment in an admiralty or maritime action de novo.3

Whether non-pecuniary damages are recoverable is a legal question

subject to de novo review.4

B.   Evolution of the Maritime Wrongful Death Cause of Action

     In 1886, the Supreme Court held in The Harrisburg that there

was no cause of action for wrongful death in maritime law.5            The

harshness of this holding was softened by the Supreme Court’s later

ruling in The Hamilton, in which the Court held that suits grounded

in state wrongful death causes of action could be brought in the

federal courts when the death occurred in a state’s territorial

waters.6 Although federal courts began “uniformly appl[ying] state

wrongful death statutes for deaths occurring in state territorial

waters,”7 The Harrisburg’s proscription against maritime wrongful

death actions survived.

     In   1920,   however,   Congress   “rejected   wholesale   the   rule




decrees of such district courts or the judges thereof determining
the rights and liabilities of the parties to admiralty cases in
which appeals from final decrees are allowed.”
     3
          Holmes v. Atl. Sounding Co., Inc., 437 F.3d 441, 445
(5th Cir. 2006).
     4
           Moore v. M/V ANGELA, 353 F.3d 376, 383 (5th Cir. 2003).
     5
           119 U.S. 199 (1886).
     6
           207 U.S. 398, 407 (1907).
     7
           Miles v. Apex Marine Corp., 498 U.S. 19, 24 (1990).

                                   5
against wrongful death”8 when it enacted the Jones Act and the

Death on the High Seas Act (“DOHSA”).     The Jones Act created a

wrongful death cause of action, sounding in negligence, when a

seaman is killed during the course of his employment9; DOHSA

created a similar cause of action, sounding in either negligence or

unseaworthiness, when anyone is killed on the high seas (i.e.,

outside territorial waters), whether or not death occurs during the

course of employment.10   Both of these statutes limit recovery for

wrongful death to pecuniary damages.11

     This series of events produced three anomalies: (1) “[I]n

territorial waters, general maritime law allowed a remedy for

unseaworthiness resulting in injury, but not for death”;       (2)

“DOHSA allowed a remedy for death resulting from unseaworthiness on

the high seas, but general maritime law did not allow such recovery

for a similar death in territorial waters”; and (3) “in those

States whose statutes allowed a claim for wrongful death resulting

from unseaworthiness, recovery was available for the death of a



     8
          Id. at 23 (explaining evolution of maritime wrongful
death cause of action).
     9
          46 U.S.C. App. § 688.
     10
          46 U.S.C. App. §§ 761, 762.
     11
          46 U.S.C. App. § 762 (DOHSA explicitly limits damages
to pecuniary damages, unless death results from a commercial
aviation accident); Miles, 498 U.S. at 32 (explaining that,
despite absence of explicit limit on form of damages in the Jones
Act, “[t]here is no recovery for loss of society in a Jones Act
wrongful death action”).

                                  6
longshoreman due to unseaworthiness, but not for the death of a

Jones Act seaman.”12       In Moragne v. States Marine Lines, Inc., the

Supreme Court remedied these anomalies by overruling The Harrisburg

and recognizing the existence of a general maritime wrongful death

action.13    The Court reasoned that “[w]here death is caused by the

breach of a duty imposed by federal maritime law, Congress has

established [through the passage of the Jones Act and DOHSA] a

policy favoring recovery in the absence of a legislative direction

to except a particular class of cases.”14

       Although Moragne recognized a general maritime wrongful death

cause of action, it did not define the contours of such a claim.

Then, in Sea-Land Services Inc. v. Gaudet,15 the Court addressed a

claim that had been asserted by the widow of a longshoreman who

died as a result of injuries sustained in territorial waters.             The

Supreme Court held that the maritime wrongful death cause of action

allowed “the decedent's dependents [to] recover damages for their

loss    of   support,   services,   and   society,   as   well   as   funeral

expenses.”16    In so holding, the Court recognized that allowing a

claim for loss of society damages deviated from DOHSA’s limitation



       12
             Miles, 498 U.S. at 26.
       13
             398 U.S. 375, 378, 392-94 (1970).
       14
             Id. at 393.
       15
             414 U.S. 573 (1974).
       16
             Id. at 584.

                                      7
of recovery to pecuniary damages, but it nevertheless determined

that such a result was “compelled if [the Court was] to shape the

remedy to comport with the humanitarian policy of the maritime law

to show ‘special solicitude’ for those who are injured within its

jurisdiction.”17     Thus,     the   Gaudet    Court      recognized   that

“effectuating longstanding maritime policies trumped uniformity

with DOHSA.”18

      Four years after it decided Gaudet, the Court began to reverse

course when it decided Mobil Oil Corp. v. Higginbotham,19 another

case addressing the limits of the Moragne wrongful death cause of

action.    In Higginbotham, the Court gave priority to the goal of

achieving uniformity between general maritime law and the Jones Act

and   DOHSA   over   the     humanitarian     goal   of    maritime    law.

Acknowledging that Gaudet had been broadly written without express

reliance on the fact that the death occurred in territorial waters,

the Court nevertheless concluded that Gaudet applied only to deaths

that occurred on territorial waters.20           Thus, as Higginbotham

involved a death that occurred on the high seas, DOHSA and its

express limitation on damages, rather than Gaudet, determined the



      17
           Id. at 586-88.
      18
          In re: Air Crash at Belle Harbor, New York on November
12, 2001, No. MDL 1448 (RWS), 2006 WL 1288298, at *18 (S.D.N.Y.
May 9, 2006).
      19
           436 U.S. 618 (1978).
      20
           Id. at 622-23.

                                     8
damages available in the Moragne action.     Accordingly, the Court

held that the decedent’s survivor could not recover damages for

loss of society.21

     The Court was again called on to interpret the scope of

damages recoverable in a maritime wrongful death action in Miles v.

Apex Marine Corp.22   In Miles, the mother of a seaman who had died

in territorial waters brought a wrongful death action, alleging

negligence under the Jones Act and unseaworthiness under general

maritime law.   The plaintiff sought, inter alia, damages for loss

of society.   The jury found that the ship owner had been negligent

but that the ship was seaworthy.   It also found that the decedent’s

mother was not dependent on the decedent, so that she was not

entitled to damages for loss of society.23

     On appeal to this court, the panel concluded as a matter of

law that the ship had been unseaworthy, reviving the maritime

wrongful death claim.    The panel therefore addressed whether the

decedent’s non-dependent mother was entitled to recover for loss of

society.   Relying on an earlier Fifth Circuit opinion, we held in

Miles that the mother was not entitled to such damages because she




     21
           Id. at 623-24.
     22
           498 U.S. 19 (1990).
     23
          Id. at 21-22. The jury had been instructed that if it
found that the plaintiff was not financially dependent on her
son, she could not recover damages for loss of society. Id. at
22.

                                   9
had not been financially dependent on her son.24

     The Supreme Court affirmed the judgment that the plaintiff in

Miles was not entitled to recover for loss of society, but did so

on different grounds.    After again reviewing the teleology of the

wrongful death cause of action, the Court held that loss of society

damages are not recoverable in a general maritime action for the

wrongful death of a Jones Act seaman.25          Noting that there is no

right of recovery whatsoever for loss of society in a Jones Act

action, the Court reasoned that “[i]t would be inconsistent with

[the Court’s] place in the constitutional scheme were [it] to

sanction more expansive remedies in a judicially created cause of

action in which liability is without fault than Congress has

allowed   in   cases    of   death        resulting   from   negligence.”26

Accordingly, held the Court, there is no recovery for loss of

society in a general maritime action for the wrongful death of a

Jones Act seaman.

C.   The Allemands’ Claim

     Under the present state of the law, (1) Miles and the Jones

Act recognize that a seaman’s survivors have a cause of action for

     24
          Miles v. Melrose, 882 F.2d 976, 985-87 (5th Cir. 1989),
aff’d sub nom. on different grounds Miles v. Apex Marine Corp.,
498 U.S. 19 (1990).
     25
          Miles, 498 U.S. at 36. The Court also held that there
is a general maritime cause of action for the wrongful death of a
seaman, and that there is no survival claim for the lost income
of a deceased Jones Act seaman. Id.
     26
          Id. at 32-33.

                                     10
wrongful death, whether the death occurred in territorial waters or

on the high seas, limited, however, to pecuniary damages (and thus

no damages for loss of society), regardless whether that cause of

action is brought under the Jones Act, under DOHSA, or under

general maritime law, and (2) Higginbotham and DOHSA recognize that

the survivors of any person who dies on the high seas have a cause

of action for wrongful death, also limited to pecuniary damages,

whether that cause of action is brought under the Jones Act, DOHSA,

or general maritime law.    It is less than pellucid, though, what

force, if any, Gaudet has in the wake of Miles.27     We need not reach

this issue, however, because the parties and the district court

have framed the question here more narrowly, asking only whether

the   non-dependent   survivors   of   a   deceased   longshoreman   or

      27
          The Supreme Court has observed that Gaudet is no longer
applicable on its facts, because of amendments to the Longshore
and Harbor Workers’ Compensation Act. Miles, 498 U.S. at 30 n.1.
Thus, Gaudet has “been condemned to a kind of legal limbo:
limited to its facts, inapplicable on its facts, yet not
overruled.” Tucker v. Fearn, 333 F.3d 1216, 1223 (11th Cir.
2003) (quoting Miller v. Amer. President Lines, Ltd., 989 F.2d
1450, 1459 (6th Cir. 1993)). There is reason to doubt the
continued applicability of Gaudet. One of the goals of maritime
law is to provide special solicitude to seamen; it would be
inconsistent with this goal for the survivors of nonseamen to
have a greater right to recovery than the survivors of seamen.
See Wahlstrom v. Kawasaki Heavy Indus., Ltd., 4 F.3d 1084, 1092
(2d Cir. 1993) (noting that “it would be anomalous to expand the
class of beneficiaries of nonseamen who may recover for loss of
society in the aftermath of the Supreme Court's denial of any
such recovery to the beneficiaries of seamen.”); cf. Tucker, 333
F.3d at 1223 n.10 (“There is a strong argument . . . that the
pertinent threshold question is whether any survivors of
nonseamen are entitled to recover loss of society damages and not
whether non-dependent survivors of nonseamen may recover loss of
society damages.”).

                                  11
harborworker may recover for loss of society when the death occurs

in state waters.28    We conclude that they may not.

     First, this result is consistent with our precedent. Prior to

the Supreme Court’s ruling in Miles that no survivor of a seaman ——

whether dependent or not —— can recover damages for loss of society

in a Moragne wrongful death action, we twice addressed whether non-

dependent survivors of seamen may recover for loss of society in a

maritime wrongful death action. In Sistrunk v. Circle Bar Drilling

Co.,29 parents of deceased seamen filed a maritime wrongful death

action seeking damages for loss of society.             The district court

entered judgment in favor of the parents, and the drilling company

appealed.30

     On appeal, we concluded that the parents were not entitled to

damages for loss of society.31        In so holding, we observed that

neither   of   the   goals   of   maritime   law   ——   providing   special


     28
          The Allemands also argue that non-dependent parents may
bring a survival action under general maritime law. The district
court’s ruling, however, only pertained to the Allemands’ claim
for loss of society and support, not their claim for survival,
and judgment was not entered with respect to the survival claim.
Rather, the remaining claims were statistically closed and
frozen, pending resolution of this appeal. Accordingly, that
portion of the appeal is not properly before us, as there is no
judgment to review.
     29
           770 F.2d 455 (5th Cir. 1985).
     30
           Id. at 456.
     31
          The court noted, and we agree, that the Gaudet court’s
use of “the word ‘dependents’ in discussing the right to recover
for loss of society, while lending support to our holding, is not
dispositive.” Id. at 460 n.4.

                                     12
solicitude to seamen and achieving uniformity in maritime law ——

would be achieved by allowing the Sistrunk parents to recover.

First, the goal of

     providing special solicitude to seamen . . . would not be
     furthered in any meaningful way by allowing the parents
     in this case to recover for loss of society. . . . To the
     extent that the purpose of admiralty's special solicitude
     to the survivors of seamen is to provide for their
     financial support, the special solicitude aim of
     admiralty has no relevance in this case. The parents in
     this case were not dependent on their sons.32

The Sistrunk panel continued:

     [T]he parents could not recover if the seamen's deaths
     occurred on the high seas or were the result of
     negligence but not of unseaworthiness. Admiralty cannot
     provide the parents solicitude at a voyage's outset when
     their right to recover for loss of society is dependent
     on the fortuity that the deaths occur in territorial
     waters and are caused by unseaworthiness.33

     For the same reason, we concluded that the goal of achieving

uniformity in the law would not be furthered by allowing the

Sistrunk parents to recover. “[T]he parents have not explained why

this court should extend to them special solicitude when, but for

the happenstance that the seamen were killed in territorial waters

and by unseaworthiness, Congress would have denied them recovery

under DOHSA and the Jones Act.”34    Accordingly, we held that “in a

general maritime wrongful death action under Moragne, non-dependent

parents may not recover for loss of society where their deceased

     32
          Id. at 460 (emphasis added).
     33
          Id.
     34
          Id.

                                13
children were killed in territorial waters and are survived by

spouse and/or child.”35

      Sistrunk could arguably be limited to situations involving

recovery attempts by non-dependent parents when there is also a

surviving spouse or child.     Not so in Miles v. Melrose, however, in

which we confronted the issue “whether non-dependents may recover

for loss of society when there is no surviving spouse or child, [an

issue] . . . of first impression for this circuit.”36          We answered

that query in the negative, concluding that the aims of maritime

law   would   not    be   served   by    allowing   recovery   under   such

circumstances.      We explained that, like the non-dependent parents

in Sistrunk, the parents in Miles could not recover damages for

loss of society under either DOHSA or the Jones Act; the fact that

the Miles decedent had not been survived by a spouse or child did

not alter the result.37      As we had in Sistrunk, we concluded in

Miles that the goal of achieving uniformity in maritime law was

best served by denying recovery.           With respect to the goal of

providing solicitude to seamen, we concluded that “[s]ince the

parents here were also not dependent on their son and since they

too could not recover these damages under the Jones Act or DOHSA,

we do not contravene maritime law's aim of providing special

      35
           Id. at 460-61.
      36
          882 F.2d 976, 987 (5th Cir. 1989), aff’d sub nom. on
different grounds Miles v. Apex Marine Corp., 498 U.S. 19 (1990).
      37
           Id. at 987-88.

                                    14
solicitude      to     seamen   by   denying   them    recovery   for    loss    of

society.”38      Although the Supreme Court affirmed Miles on other

grounds, its holding that there is no maritime cause of action for

loss of society for the survivors of seamen —— whether dependent or

not —— did not conflict with our reasoning.

       Both Miles and Sistrunk, of course, involved seamen and are

therefore distinguishable from this case.              The holdings in neither

Miles or Sistrunk, however, rested on the fact that the decedents

were seamen. Instead, we noted in both cases that the surviving

parents would not have a cause of action under either the Jones Act

or    DOHSA;    and    DOHSA,   of   course,   applies   to    both   seamen    and

nonseamen.        If anything, the arguments in favor of denial of

recovery advanced in Sistrunk and Miles are even stronger here, as

“it would be anomalous to expand the class of beneficiaries of

nonseamen who may recover for loss of society in the aftermath of

the    Supreme        Court's   denial   of    any    such    recovery   to     the

beneficiaries of seamen.”39

       In addition, the circuit courts that have considered the

instant issue have “almost unanimously” agreed with our approach in

Miles and Sistrunk.40 Citing Miles and Sistrunk, the Second, Sixth,

and Eleventh Circuits have held that a non-dependent parent of one

       38
               Id. at 988.
       39
          Wahlstrom v. Kawasaki Heavy Indus., Ltd., 4 F.3d 1084,
1092 (2d Cir. 1993).
       40
               Id. at 1091-92 (collecting cases).

                                         15
who dies in territorial waters on a pleasure craft (non-seafarers)

may not recover for loss of society in a maritime wrongful death

action.41   Although these cases did not involve longshoremen, their

reasoning does not turn on the fact that the decedents were

nonseafarers.42    Instead, the reasoning in each case turned on

whether allowing recovery would further the twin goals of maritime

law.

       Appellants urge us to ignore this case law and instead adopt

the Ninth Circuit’s holding in Sutton v. Earles.43   In Sutton, non-

dependent parents of several individuals who died on a pleasure

craft sued for loss of society damages under general maritime law.44

The Ninth Circuit first concluded that Gaudet authorized recovery

of damages for loss of society by the survivors of nonseamen and


       41
          Tucker v. Fearn, 333 F.3d 1216, 1218, 1222 (11th Cir.
2003) (“declin[ing] to fashion a rule that would permit
[nonseamen’s] survivors a more liberal recovery [than seamen’s
survivors] under general maritime law.”); Wahlstrom, 4 F.3d at
1085, 1092 (holding that non-dependent parents of minor who died
while on pleasure craft in territorial waters could not recover
for loss of society in a maritime wrongful death cause of
action); Anderson v. Whittaker Corp., 894 F.2d 804, 811-12 (6th
Cir. 1990) (noting that it agreed with Miles’s reasoning and
holding that non-dependent parents of a decedent could not
recover for loss of society in a general maritime wrongful death
cause of action).
       42
          “By ‘nonseafarers,’ we mean persons who are neither
seamen covered by the Jones Act, . . . nor longshore workers
covered by the Longshore and Harbor Workers' Compensation Act . .
. .” Yamaha Motor Corp. v. Calhoun, 516 U.S. 199, 205 n.2 (1996)
(citations omitted).
       43
            26 F.3d 903, 914-15 (9th Cir. 1994).
       44
            Id. at 906, 914.

                                 16
that neither the Jones Act nor DOHSA applied to limit the damages

to pecuniary damages.   It further noted that both the Jones Act and

DOHSA allow recovery by parents when there is no surviving spouse

or child.      The court then responded to the argument that such

damages should not be available to non-dependent parents:

     We do not consider ourselves free to give such weight [as
     the Second Circuit does in Wahlstrom] to the interest of
     uniformity, in light of Gaudet’s explicit acknowledgement
     that it was creating a non-uniform category of damages in
     territorial waters, and the acknowledgements of non-
     uniformity in Higginbotham. The fact that the death of
     a seaman in territorial waters leads to recovery only of
     pecuniary damages is dictated by statute, and that
     statute does not limit recoveries for the deaths of non-
     seamen.

     . . . .

     We decline, therefore, to limit Gaudet by drawing an
     unnecessary distinction between dependent and non-
     dependent parent plaintiffs in Moragne actions for
     determining the availability of loss-of-society damages.
     . . . Any lack of uniformity that is evidenced by our
     ruling inheres in the decision of the Supreme Court in
     Gaudet and in the actions of Congress in enacting DOHSA
     and the Jones Act. We are in no position to disregard or
     modify either of those authorities, even if we were of
     such a mind. We therefore affirm the district court's
     award of loss-of-society damages without regard to
     dependency.45

     Although we agree with Sutton that the dependent/non-dependent

distinction is not explicitly required by the relevant statutes or

Supreme   Court   precedent,   we   are   not   persuaded   by   Sutton’s

reasoning.      Sutton does not acknowledge the potentially limited

force of Gaudet after being confined to its facts.          Neither does


     45
            Id. at 917 (internal citations and footnote omitted).

                                    17
Sutton address the Supreme Court’s more restrictive approach to

maritime wrongful death causes of actions since Gaudet.46            We

decline to adopt Sutton’s holding.       Instead, as we concluded in

Miles and Sistrunk, and as the Second, Sixth, and Eleventh Circuits

have agreed, we conclude that allowing recovery here would (1)

impede uniformity by going against the substantial majority of the

federal court decisions on this issue, and (2) create an anomaly by

“expand[ing] the class of beneficiaries of nonseamen who may

recover for loss of society in the aftermath of the Supreme Court's

denial of any such recovery to the beneficiaries of seamen.”47

     Citing   Moragne   and   Gaudet,   the   Allemands   contend   that

“certainly it better becomes the humane and liberal character of

proceedings in admiralty to give than withhold the remedy, when not

required to withhold it by established and inflexible rules.”48      In

the maritime cases following Gaudet, however, the Supreme Court has

placed greater importance on conforming general maritime law with

the statutes than on the “humanitarian policy” of maritime law.

     As the Third Circuit noted

     46
          Appellants also cite Thompson v. Offshore Co., 440 F.
Supp. 752, 765 (S.D. Tex. 1977), a district court case decided
prior to Sistrunk and Miles.
     47
          Wahlstrom, 4 F.3d at 1092.
     48
          Moragne v. States Marine Lines, Inc., 398 U.S. 375, 387
(1970) (quoting The Sea Gull, 21 Fed. Cas. p. 909 (No. 12,578)
(C.C. Md. 1865)); see also Gaudet, 414 U.S. at 588 (“[O]ur
decision is compelled if we are to shape the remedy to comport
with the humanitarian policy of the maritime law to show ‘special
solicitude’ for those who are injured within its jurisdiction.”).

                                  18
     [o]ne trend that cannot be ignored is that the Court
     seems to be cutting back on plaintiffs' rights in
     maritime actions. Throughout the 1950s and 1960s, the
     Supreme Court expanded the rights of plaintiffs by
     generally allowing plaintiffs the benefit of whichever
     rule, state or federal, was more favorable to recovery.
     Moragne —— or perhaps Gaudet —— represented the apex of
     the Court's policy of expanding plaintiffs' rights in
     admiralty actions. Higginbotham, Tallentire, and Miles,
     in contrast, show a tendency on the part of the Court
     during the last two decades to reverse its policy of
     favoring seamen plaintiffs.49

     The Allemands further urge that the dependent/non-dependent

line is an inappropriate distinction to be drawn when the damages

at issue are not intended to compensate for a financial loss.

Specifically, they assert that “[i]f [loss of society] benefits are

not economically based, there is no legitimate reason . . . for

tying recovery for their loss to the irrelevant fact that the

deceased loved one did not also aid in the support —— a completely

different loss which some family members might also sustain —— of

his beloved parents.”   Although this argument is not without some

appeal, we have previously rejected it.   We stated in Miles that

     [s]ince loss of society is not a financial loss,
     restricting its recovery to dependents may seem
     unwarranted. However, tort law has never recognized a
     principle of awarding redress to all who are injured by
     an event, however wide the ripple. Strict liability,
     such as that for unseaworthiness, is based in part on the
     assumption that the defendant is best able to bear and
     distribute the cost of the risk of injury. But there are
     limits to a defendant's power to shift losses to the
     public.   The larger and more amorphous the potential
     class of plaintiffs, the more difficult it is to estimate
     and insure against the risk in advance, weakening the

     49
          Calhoun v. Yamaha Motor Corp., 40 F.3d 622, 636 (3d
Cir.), aff’d 516 U.S. 199 (1996).

                              19
     justification for imposing liability.     The number of
     plaintiffs who could allege a loss of love and affection
     as a result of the death of a dearly beloved seaman ——
     aunts and uncles, nieces and nephews, even friends and
     lovers —— necessitates that we draw a line between those
     who may recover for loss of society and those who may
     not. The line suggested by the Supreme Court in Moragne
     and Gaudet, and by our own court in Sistrunk, the line
     between dependents and non-dependents, appears to be the
     most rational, efficient and fair. It creates a finite,
     determinable class of beneficiaries. It allows recovery
     for those with whom the creation of the wrongful death
     action was concerned: a seaman's dependents.50

We stand by this reasoning, and we agree with that of the Second

Circuit in Wahlstrom to the effect that, whatever the merits of the

Allemands’    argument,      “[c]ountervailing    concerns       nonetheless

outweigh the force of this contention.”51

                              III. CONCLUSION

     When    we   consider    this   case   in   the   overall    framework

established by our prior holdings, those of the Second, Sixth, and

Eleventh Circuits, and the more restrictive approach applied by the

Supreme Court to non-pecuniary damages in Moragne wrongful death

actions since Gaudet, we conclude that non-dependent parents of a

longshoreman who died in territorial waters are not entitled to

recover damages for loss of society.         For the reasons set forth

above, the judgment of the district court is AFFIRMED.            As for the

Allemands’ appeal of the district court’s “dismissal” of their

survival claim, that appeal is DISMISSED, as the issue was not

     50
882 F.2d at 988-89 (citations and quotation marks
omitted).
     51
            Wahlstrom, 4 F.3d at 1092.

                                     20
presented to or decided by the district court.




                               21